                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

JIMMY O., JR.,                                   *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 18-3292
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.1                       *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Jimmy O., Jr., seeks judicial review under 42 U.S.C. § 405(g) of a final decision

of the Commissioner of Social Security (“Defendant” or the “Commissioner”) denying his

application for disability insurance benefits under Title II of the Social Security Act. Before the

Court are Plaintiff’s Motion for Summary Judgment and alternative motion for remand (ECF No.

12) and Defendant’s Motion for Summary Judgment (ECF No. 17).2 Plaintiff contends that the

administrative record does not contain substantial evidence to support the Commissioner’s

decision that he is not disabled. No hearing is necessary. L.R. 105.6. For the reasons that

follow, Plaintiff’s alternative motion for remand (ECF No. 12) is GRANTED.



1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
                                                I

                                          Background

       On June 26, 2017, Administrative Law Judge (“ALJ”) Thomas Mercer Ray held a

hearing in Washington, D.C., where Plaintiff, his wife, and a vocational expert (“VE”) testified.

R. at 34-93. The ALJ thereafter found on November 15, 2017, that, among other things, Plaintiff

had a moderate limitation in concentrating, persisting, or maintaining pace through the date last

insured of December 31, 2014. R. at 20-21. The ALJ then found that, through the date last

insured, Plaintiff had the residual functional capacity (“RFC”)

       to perform a full range of work at all exertional levels but with the following
       nonexertional limitations: [Plaintiff] is frequently able to understand, remember,
       and carry out instructions concerning simple, routine tasks. He is occasionally
       able to understand, remember and carry out instructions concerning detailed tasks.
       [Plaintiff] is able to make simple decisions constantly. He is able to make
       detailed decisions occasionally. Furthermore, he can have occasional interaction
       with coworkers and supervisors, but no interaction with the public. [Plaintiff]
       cannot be in an occupation with a production rate pace.

R. at 23. The VE testified, however, that no unskilled work would be available to an individual

who would be productive no more than 80% of an eight-hour workday or who would be absent

from work two days per month. R. at 90-91. In light of this RFC and the VE’s testimony, the

ALJ found that Plaintiff could perform his past relevant work as a groundskeeper. R. at 27-28.

In the alternative, Plaintiff could perform other work in the national economy such as a

warehouse worker, packer and packaging worker, or machine tender. R. at 28-29. The ALJ thus

found that Plaintiff was not disabled from the amended alleged onset date of disability of July 1,

2014, through the date last insured of December 31, 2014. R. at 29.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on October

25, 2018, a complaint in this Court seeking review of the Commissioner’s decision. Upon the

parties’ consent, this case was transferred to a United States Magistrate Judge for final

                                                2
disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                 II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.        42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).




                                                 3
       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work

activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
§§ 404.1545(a)(1), 416.945(a)(1).    The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical

evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.         Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.       See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).




                                                5
                                                 III

                                 Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).




                                                  6
                                                 IV

                                             Discussion

       Among Plaintiff’s arguments is his contention that the ALJ erred in assessing his RFC.

Pl.’s Mem. Supp. Mot. Summ. J. 9-13, ECF No. 12-1. In particular, he contends that the ALJ

failed to perform properly a function-by-function assessment of his ability to perform the

physical and mental demands of work.         Id. at 11. For the reasons discussed below, the Court

remands this case for further proceedings.

       Social Security Ruling4 96-8p, 1996 WL 374184 (July 2, 1996), explains how

adjudicators should assess RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                  7
(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform

relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       The Fourth Circuit further held in Mascio that “an ALJ does not account ‘for a claimant’s

limitations in concentration, persistence, and pace by restricting the hypothetical question to

simple, routine tasks or unskilled work.’” Mascio, 780 F.3d at 638 (quoting Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)). “[T]he ability to perform simple tasks

differs from the ability to stay on task. Only the latter limitation would account for a claimant’s

limitation in concentration, persistence, or pace.” Id. The court in Mascio remanded the case for

the ALJ to explain why the claimant’s moderate limitation in concentration, persistence, or pace

at step three did not translate into a limitation in the claimant’s RFC. Id. In other words, under

Mascio, “once an ALJ has made a step three finding that a claimant suffers from moderate

difficulties in concentration, persistence, or pace, the ALJ must either include a corresponding

limitation in her RFC assessment, or explain why no such limitation is necessary.” McLaughlin

v. Colvin, 200 F. Supp. 3d 591, 600 (D. Md. 2016) (quoting Talmo v. Comm’r, Soc. Sec., Civil



                                                8
Case No. ELH-14-2214, 2015 WL 2395108, at *3 (D. Md. May 19, 2015), report and

recommendation adopted (D. Md. June 5, 2015)).

       Here, the ALJ’s hypothetical to the VE and corresponding RFC assessment found that,

through the date last insured, Plaintiff

       is frequently able to understand, remember, and carry out instructions concerning
       simple, routine tasks. He is occasionally able to understand, remember and carry
       out instructions concerning detailed tasks. [Plaintiff] is able to make simple
       decisions constantly. He is able to make detailed decisions occasionally.
       Furthermore, he can have occasional interaction with coworkers and supervisors,
       but no interaction with the public. [Plaintiff] cannot be in an occupation with a
       production rate pace.

R. at 23; see R. at 89. The ALJ further defined “production rate pace” as, “for instance, working

on an assembly line.” R. at 89. These limitations do not account for Plaintiff’s moderate

limitation in concentrating, persisting, or maintaining pace, however. See DeCamp v. Berryhill,

916 F.3d 671, 676 (7th Cir. 2019) (per curiam) (“[T]here is no basis to suggest that eliminating

jobs with strict production quotas or a fast pace may serve as a proxy for including a moderate

limitation on concentration, persistence, and pace.”); Paul v. Berryhill, 760 F. App’x 460, 465

(7th Cir. 2019) (“[T]he ALJ’s reference to ‘flexible pace’ is insufficient to account for [the

claimant’s] difficulties maintaining focus and performing activities within a schedule, because

the reference excludes only production-pace employment.         Without more, the VE cannot

determine whether someone with [the claimant’s] limitations could maintain the proposed pace

or what the proposed pace even is.” (citation omitted)); Varga v. Colvin, 794 F.3d 809, 815 (7th

Cir. 2015) (“‘Few if any work place changes’ with limited ‘interaction with coworkers or

supervisors’ deals largely with workplace adaptation, rather than concentration, pace, or

persistence.”); Mascio, 780 F.3d at 638; Stewart v. Astrue, 561 F.3d 679, 684-85 (7th Cir. 2009)

(per curiam) (rejecting contention that “the ALJ accounted for [the claimant’s] limitations of



                                               9
concentration, persistence, and pace by restricting the inquiry to simple, routine tasks that do not

require constant interactions with coworkers or the general public”); Thomas v. Comm’r, Soc.

Sec. Admin., Civil No. SAG-16-1229, 2017 WL 1193990, at *2 (D. Md. Mar. 29, 2017)

(remanding under Mascio in light of ALJ’s assessment of claimant’s RFC “to understand,

remember and carry out instructions concerning simple tasks; occasional interaction with

coworkers; no interaction with the general public; can make simple decisions constantly and

complex decisions occasionally”).       Because “[t]here is no corresponding restriction for the

finding of moderate difficulties in concentration, persistence, or pace, such that it addresses

[Plaintiff’s] ability to sustain work throughout an eight-hour workday,” the Court is “unable to

ascertain from the ALJ’s decision the reason for the finding of moderate, as opposed to mild or

no, limitation in the area of concentration, persistence, or pace.” Miles v. Comm’r, Soc. Sec.

Admin., Civil No. SAG-16-1397, 2016 WL 6901985, at *2 (D. Md. Nov. 23, 2016). The ALJ

here “failed to explain whether Plaintiff’s moderate limitations in concentration, persistence, and

pace affected his ability to perform work-related tasks consistently throughout an 8-hour

workday.” Keith W. v. Comm’r, Soc. Sec. Admin., Civil No. SAG-18-2391, 2019 WL 3945481,

at *3 (D. Md. Aug. 20, 2019). “[T]he ALJ provided no specific analysis regarding his reasons

for finding that Plaintiff’s moderate limitation in concentration, persistence, or pace is directly

related to the complexity or the routine nature of the tasks he is asked to perform.” Antonio M. v.

Comm’r, Soc. Sec. Admin., Civil No. SAG-18-3839, 2019 WL 4162668, at *3 (D. Md. Sept. 3,

2019).

         The Court cannot classify the error as harmless because the ALJ’s written
         decision is insufficient to permit adequate review. Because the ALJ’s RFC does
         not account for all of [Plaintiff’s] limitations, the Court cannot find that the RFC
         provides an accurate description of the work that he is able to do on a regular and
         continuing basis. In light of the Fourth Circuit’s clear guidance in Mascio, this
         case must be remanded so that the ALJ can explain how [Plaintiff’s] limitations in

                                                 10
       the areas of concentration, persistence, and pace can be incorporated into the RFC
       assessment, or why no additional limitation is necessary to account for these
       difficulties.

Lawson v. Berryhill, Civil No. TJS-17-0486, 2018 WL 1135641, at *5 (D. Md. Mar. 1, 2018).

       Further, although the ALJ determined that, through the date last insured, Plaintiff could

not be in an occupation with a production-rate pace such as working on an assembly line (R. at

23, 89), the ALJ “did not give [the Court] enough information to understand what those terms

mean.” Thomas v. Berryhill, 916 F.3d 307, 312 (4th Cir. 2019). “That makes it difficult, if not

impossible, for [the Court] to assess whether their inclusion in [Plaintiff’s] RFC is supported by

substantial evidence.” Id. “Without further explanation, [the Court] simply cannot tell whether

the RFC finding—particularly the portion restricting [Plaintiff] to jobs that do not require a

[production rate pace]—properly accounts for [Plaintiff’s] moderate limitations in concentration,

persistence, and pace.” Id. at 312 n.5; see Perry v. Berryhill, 765 F. App’x 869, 872-73 (4th Cir.

2019) (holding that ALJ’s failure to explain meaning of “non-production oriented work setting”

precluded meaningful review of ALJ’s conclusions); Varga, 794 F.3d at 815 (“It is also

problematic that the ALJ failed to define ‘fast paced production.’ Without such a definition, it

would have been impossible for the VE to assess whether a person with [the claimant’s]

limitations could maintain the pace proposed.”); Butler v. Berryhill, No. 1:18CV59, 2019 WL

442377, at *11 (N.D. Ind. Feb. 4, 2019) (rejecting Commissioner’s argument that ALJ’s limiting

claimant to work that did not require “production-rate pace (e.g. assembly line work)”

adequately described how often claimant would be off task during workday). Remand under

Mascio and Thomas thus is warranted. “On remand, the ALJ will need to establish for how long,

and under what conditions, [Plaintiff] is able ‘to focus [his] attention on work activities and stay




                                                11
on task at a sustained rate.’” Thomas, 916 F.3d at 312 n.5 (quoting 20 C.F.R. pt. 404, subpt. P,

app. 1 § 12.00E(3)).

       The ALJ also failed to explain how, despite Plaintiff’s moderate limitation in

concentrating, persisting, or maintaining pace, he could be productive or remain on task for more

than 80% of an eight-hour workday. See Lanigan v. Berryhill, 865 F.3d 558, 563 (7th Cir. 2017)

(remanding because, inter alia, ALJ did not build accurate and logical bridge between claimant’s

moderate difficulties in various functional areas and ALJ’s finding that claimant would not be off

task more than 10% of workday); McLaughlin, 200 F. Supp. 3d at 602 (remanding because

ALJ’s decision failed to explain how, despite claimant’s moderate difficulties in maintaining

concentration, persistence, or pace, she could remain productive for at least 85% of workday, in

light of VE’s testimony that individual “off task” more than 15% of workday because of need to

take unscheduled breaks could not perform any work). “Notably, it appears the ALJ disregarded

testimony from the VE about a person with limitations in concentration, persistence, and pace.”

Winsted v. Berryhill, 923 F.3d 472, 477 (7th Cir. 2019). The VE testified that no unskilled work

would be available to an individual who would be productive no more than 80% in an eight-hour

workday or who would be absent from work two days per month (R. at 90-91). “But these

responses are not reflected in the ALJ’s decision. Because the ALJ did not include [Plaintiff’s]

difficulties with concentration, persistence, and pace in the hypothetical he did consider, the

decision cannot stand.” Id.; see Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019) (“The ALJ

seemed to recognize [the claimant’s] CPP challenges when, in formulating the second

hypothetical for the VE, he incorporated the express functional limitation of a person able to

perform simple and repetitive tasks also being off-task 20% of the time or otherwise requiring

two unscheduled absences per month. The VE opined that a person so limited would lack the



                                               12
functional capacity to sustain any employment. But the ALJ failed to incorporate this opinion

anywhere in the RFC, leaving the RFC altogether uninformed by considerations of off-task time

or unplanned leave.”).

         In short, the ALJ “must both identify evidence that supports his conclusion and ‘build an

accurate and logical bridge from [that] evidence to his conclusion.’” Woods v. Berryhill, 888

F.3d 686, 694 (4th Cir. 2018) (alteration in original) (quoting Monroe, 826 F.3d at 189). An

ALJ’s failure to do so constitutes reversible error. Lewis v. Berryhill, 858 F.3d 858, 868 (4th Cir.

2017).    Because the ALJ did not properly evaluate Plaintiff’s limitations in concentrating,

persisting, or maintaining pace, the Court need not address his remaining arguments.            See

DeCamp, 916 F.3d at 676; Travis X. C. v. Saul, No. GJH-18-1210, 2019 WL 4597897, at *5 n.5

(D. Md. Sept. 20, 2019) (“[B]ecause the Court is remanding this case based on an insufficient

RFC assessment, which occurs between steps three and four of the disability determination, it

need not reach any issues related to step five.”). In any event, the ALJ also should address these

other deficiencies identified by Plaintiff. See Tanner v. Comm’r of Soc. Sec., 602 F. App’x 95,

98 n.* (4th Cir. 2015) (per curiam) (“The Social Security Administration’s Hearings, Appeals,

and Litigation Law Manual ‘HALLEX’ notes that the Appeals Council will vacate the entire

prior decision of an administrative law judge upon a court remand, and that the ALJ must

consider de novo all pertinent issues.”); Travis X. C., 2019 WL 4597897, at *5 n.5 (“In the

interest of a comprehensive review on remand, however, the Court will note that the ALJ does

need to explain which evidence he chooses to credit and which evidence he chooses to discredit

and why.” (citing Monroe, 826 F.3d at 189)).5



5
 On remand, the ALJ should consider that, while an individual’s RFC limited to simple, routine,
and repetitive tasks does not conflict with the definition of Level 2 reasoning in the Dictionary of
Occupational Titles under Lawrence v. Saul, 941 F.3d 140, 141 (4th Cir. 2019), a limitation to
                                                13
                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 17)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 12) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 12) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: February 26, 2020                                            /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




“short, simple instructions” apparently conflicts with Level 2 reasoning. Thomas, 916 F.3d at
313-14. Further, “there is an apparent conflict between an RFC that limits [a claimant] to one-to-
two step instructions and GED Reasoning Code 2, which requires the ability to understand
detailed instructions.” Henderson v. Colvin, 643 F. App’x 273, 277 (4th Cir. 2016) (per curiam).
                                                14
